Citation Nr: 0504469	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
with low back and neck pain and depression, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to the veteran's service-connected 
fibromyalgia, with low back and neck pain and depression.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disorders 
(TDIU).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In his November 2003 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, he withdrew 
this request in a May 2004 submission.  See 38 C.F.R. 
§ 20.704(e) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the veteran's fibromyalgia, the Board notes 
that the grant of service connection encompasses neck and low 
back pain and depression.  In a December 2004 submission, the 
veteran's representative argued that separate evaluations 
should be assigned for each of these disorders.  The Board 
notes that a review of the claims file reveals current 
diagnoses of degenerative disc disease of the lumbar spine 
and depression, in addition to the fibromyalgia diagnosis.  
Moreover, the veteran was last afforded VA examinations for 
fibromyalgia in January 2001, more than four years ago.  
Under these circumstances, more current and thorough  
orthopedic and psychiatric examinations are necessary.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); Caffrey v. Brown, 6 Vet. App. 377 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Upon readjudication, 
the RO should consider the question of whether separate 
evaluations are warranted for the veteran's neck, low back 
and psychiatric symptoms.

During service, the veteran was treated for stomach pain and 
vomiting blood in September 1988.  Subsequent to service, he 
has been treated for stomach pain since February 1996.  He 
was diagnosed with gastroesophageal reflux disease in January 
2000, but a January 2001 VA examination, conducted by an 
examiner who did not review the veteran's claims file, found 
insufficient evidence to render a current stomach diagnosis.  
However, in March 2001, after that evaluation, a VA doctor 
noted that the veteran was being treated for chronic pain and 
had nausea and vomiting, "etiology uncertain, possibly 
related to medications."  In view of the foregoing, the 
Board finds that a more thorough VA examination is needed, 
which takes into account the relevant medical records in the 
claims file, to determine whether the veteran has a diagnosis 
of a current upper gastrointestinal disorder and, if so, 
whether such is causally linked to service or was caused or 
aggravated by the veteran's service-connected fibromyalgia, 
to include treatment for same.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); C.F.R. § 3.310 (2004); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Given the development noted above, the Board observes that an 
adjudication of the claim of entitlement to TDIU should be 
deferred until the completion of all recommended development.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, to be conducted 
by an examiner who has reviewed the 
entire claims file.  The examiner should 
address all symptoms of the veteran's 
fibromyalgia and provide information, 
with regard to the neck and low back, 
about range of motion, the presence of 
painful motion or functional loss due to 
pain, and the nature and extent of any 
incapacitating episodes secondary to 
degenerative disc disease.  Appropriate 
radiological studies of the neck and low 
back should be accomplished to determine 
the presence and extent of degenerative 
disc disease, if clinically indicated.  
The examiner should further provide an 
opinion as to whether the veteran's 
service-connected disorders (fibromyalgia 
with neck and low back pain and 
depression, chronic right inguinal 
strain, chronic sinusitis with headaches, 
and a residual cyst excision scar of the 
lumbar area), in and of themselves, 
render the veteran unable to secure or 
follow a substantially gainful 
occupation.  The clinician is also 
requested to provide a rationale for any 
opinion expressed in a typewritten 
report.

2.  The veteran should also be afforded a 
VA psychiatric examination, to be 
conducted by an examiner who has reviewed 
the entire claims file.  The examiner 
should address all symptoms of the 
veteran's depression and assign a Global 
Assessment of Functioning score.  The 
examiner should further provide an 
opinion as to whether the veteran's 
service-connected disorders (fibromyalgia 
with neck and low back pain and 
depression, chronic right inguinal 
strain, chronic sinusitis with headaches, 
and a residual cyst excision scar of the 
lumbar area), in and of themselves, 
render the veteran unable to secure or 
follow a substantially gainful 
occupation.  The clinician is also 
requested to provide a rationale for any 
opinion expressed in a typewritten 
report.

3.  Additionally, the veteran should be 
afforded a VA gastrointestinal 
examination, to be conducted by an 
examiner who has reviewed the entire 
claims file.  The examiner should first 
determine whether the veteran has a 
current and chronic stomach disorder.  If 
so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
began during service or is linked to any 
incident of active duty; or was caused or 
aggravated by medications taken for the 
veteran's service-connected disorders, 
notably fibromyalgia.  In reaching this 
conclusion, the examiner should address 
the March 2001 VA treatment record 
indicating vomiting and nausea "possibly 
related to medications."  The clinician 
is also requested to provide a rationale 
for any opinion expressed in a 
typewritten report.

4.  Then, the claims of entitlement to an 
increased evaluation for fibromyalgia, 
with low back and neck pain and 
depression; entitlement to service 
connection for a stomach disorder, to 
include as secondary to the veteran's 
service-connected fibromyalgia, with low 
back and neck pain and depression; and 
entitlement to TDIU should be 
readjudicated.  In readjudicating these 
claims, the RO must address whether 
separate disability evaluations are 
warranted for a neck disorder, a low back 
disorder, and depression.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




